Citation Nr: 1132764	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active service from August 1964 to May 1968.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

As discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran is seeking service connection for diabetes mellitus, type II, on the basis that he was exposed to herbicides during his service aboard the USS Independence, which he reports served near the coast of Vietnam.  

In this regard, the law provides that, if a veteran served in the Republic of Vietnam during the Vietnam era, as defined in 3.307(a)(6), and was exposed to a herbicide agent during active service, presumptive service connection is warranted for the certain disorders, including type II diabetes.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Under the applicable law discussed above, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Therefore, in order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006).  

The Board notes that VA recently amended 38 C.F.R. § 3.307 by adding a new section (a)(6)(iv) which establishes presumptive herbicide exposure for certain Veterans who served in, or near, the Korean demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971.  However, the evidentiary record does not reflect, nor does the Veteran allege, that he served in or near the Korean DMZ during his period of military service and, thus, the amendment does not apply in this case.  

The Veteran has specifically asserted that, while the USS Independence did not serve in the inland waterways of Vietnam or dock at the coast of Vietnam, his duties as a stock/control clerk required that he go to Da Nang and Cam Rahn Bay to obtain supplies for aircraft aboard the ship.  He testified that, approximately six to ten times, his chief Petty Officer sent him to the bases in Vietnam to talk to mechanics about various parts that were needed aboard ship and bring the parts back.  He has asserted that he travelled from the ship to the bases in Vietnam via utility helicopters or other aircraft aboard the ship known as carrier onboard delivery (CODs).  

In support of his claim, the Veteran has asserted that he was told that deck logs and ship manifests (which would show if and with whom a plane departed from the ship) and are no longer available, as they are destroyed when a ship is decommissioned.  See January 2011 email from National Archives.  

While this may be accurate, there is no indication that VA has attempted to assist the Veteran by attempting to obtain records and information which may verify his report of travelling to Vietnam from the USS Independence.  In this regard, the Board finds that the Veteran provided very credible testimony at the April 2011 hearing and, while he has submitted lay statements from individuals which tend to corroborate his assertions, additional development by VA, such as obtaining muster rolls, deck logs, and other pertinent information, may further bolster the Veteran's assertions regarding his travels to and service on the landmass of Vietnam.  At a minimum, the development requested below will fulfill VA's duty to assist the Veteran in developing his claim.  Therefore, the Board finds that a remand is necessary to attempt to assist the Veteran in obtaining information and evidence needed to substantiate his claim.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, and to ensure full compliance with due process requirements, the case is REMANDED for the following development:

1. Contact all appropriate government records repositories to verify whether the Veteran travelled from the USS Independence to the landmass of Vietnam during his service aboard ship from February 1965 to October 1967.  

a. In addition to any other development deemed appropriate, the AMC must contact the Marine Corps Historical Center, Reference Section and the Records Service Section, United States Marine Corps Headquarters in Quantico, VA, to obtain muster rolls, deck logs, and any other pertinent information which would show personnel assigned and transferred to and from the USS Independence during the time period specified above.  

b. Any negative responses or attempts to obtain this information must be adequately documented in the claims file.  

c. In addition to the foregoing, the RO/AMC should attempt to verify if and when the USS Independence carried herbicides onboard.  

2. After the development above has been completed to the extent possible, reexamine the claims file to determine whether any supplementary development is warranted.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case, and he need take no action unless otherwise informed.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

